                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
                  CRIMINAL ACTION NO. 15-10393-RGS

                      UNITED STATES OF AMERICA
                                       v.
                           TIMOTHY FLETCHER

          MEMORANDUM AND ORDER ON DEFENDANT’S MOTION
             FOR A NEW TRIAL OR, IN THE ALTERNATIVE,
                  FOR A JUDGMENT OF ACQUITTAL
                              November 2, 2018
STEARNS, D.J.

      On July 23, 2018, at the conclusion of a six-day trial, the jury found

defendant Timothy Fletcher guilty of being a felon in possession of a

firearm, possession of cocaine base with the intent to distribute, and

possession of cocaine with the intent to distribute. Fletcher now renews his

motion for a judgment of acquittal or, in the alternative, moves for a new

trial. 1 Fletcher asserts eleven alleged grounds of error or defect in the trial



      1
        Pursuant to Fed. R. Crim. P. 33(b)(2), a motion for a new trial must
be filed within fourteen days of the jury’s verdict (inclusive of intermediate
weekend days and holidays), unless the court grants additional time within
the fourteen day period. See also Fed. R. Crim. P. 45(a). The rule is
jurisdictional; thus a district court has no discretion to grant an untimely
motion. United States v. DiSanto, 86 F.3d 1238, 1250 n.12 (1st Cir. 1996).
Here the jury returned its guilty verdict on Monday, July 23, 2018. The
motion for a new trial was filed on Wednesday, August 8, 2018, sixteen
proceedings:    the   alleged    erroneous    admission     of   insufficiently

authenticated evidence (ground 4); the inability to call two defense

witnesses at trial because of the court’s erroneous denial of a continuance

(ground 2); the alleged erroneous admission of fingerprint evidence

(ground 9); an alleged failure of the government to produce exculpatory

and inculpatory evidence prior to trial (ground 8); the alleged erroneous

admission (0r allusion to) one of Fletcher’s prior convictions (ground 10);

alleged deficiencies in the court’s instructions to the jury (grounds 5 and 6);

an alleged violation of the court’s sequestration order (ground 7); alleged

“newly discovered” exculpatory evidence (ground 1); a generalized

objection to the admission of “prejudicial” evidence (ground 3); and finally,

the verdict itself (ground 11). As the motions for a judgment of acquittal

and for a new trial overlap in their legal and factual assertions, I will group

them for purposes of discussion.

      Many, in fact most, of the grounds of alleged error can be summarily

disposed of. The issue of authentication (chain of custody) was the subject

of a pretrial ruling, the court noting the well-established rule that

weaknesses in the chain of custody go to the weight and not the

admissibility of evidence. To the extent that there were questions about the


days after the verdict. Counsel, however, asked for, and was granted, a two-
day extension of the filing deadline on August 6, 2018.
                                      2
authenticity of any of the government’s exhibits (the court perceived none

of a material nature), these were a matter for the jury to resolve. See

United States v. Harrington, 923 F.2d 1371, 1374 (9th Cir. 1991). The

complaint that Fletcher was unable to call two defense witnesses at trial

because of “serious medical issues” (namely two investigators that he had

retained) fails for the simple reason that he is unable to identify any

material testimony of a substantive nature that the witnesses would have

offered that (a) would have been admissible at trial, or (b) would not have

been cumulative of evidence that was admitted. That aside, the decision

whether to grant or deny a continuance is well within the court’s discretion,

particularly where no fundamental trial right of a defendant is in play. See

United States v. Saccoccia, 58 F.3d 754, 770 n.12 (1st Cir. 1995); see also

United States v. Waldman, 579 F.2d 649, 653 (1st Cir. 1978). There is no

fundamental right to present testimony that is cumulative or immaterial.

     If I understand Fletcher’s objection to the admission of fingerprint

evidence as raising a question about the scientific validity of the ACE-V

identification method, (a) Fletcher never requested a Daubert inquiry into

its reliability, and (b) had such a request been made it would have been

futile as the consensus in the relevant forensic community endorses its

validity. See, e.g., United States v. Mitchell, 365 F.3d 215, 241-242 (3d Cir.


                                      3
2004) (Becker, J.); see also Commonwealth v. Patterson, 445 Mass. 626,

628 (2005). If the argument is that the print examiner’s supervisor (who

validated his results) should have been called by the government as a

corroborating witness, the law imposes no such requirement. If anything,

the law is very flexible with respect to expert testimony. See Williams v.

Illinois, 567 U.S. 50, 57-58 (2012) (plurality opinion) (“Under settled

evidence law, an expert may express an opinion that is based on facts that

the expert assumes, but does not know, to be true. . . . We now conclude

that this form of expert testimony does not violate the Confrontation Clause

because that provision has no application to out-of-court statements that

are not offered to prove the truth of the matter asserted. When an expert

witness testifies for the prosecution in a criminal case, the defendant has

the opportunity to cross-examine the expert about any statements that are

offered for their truth.”).

      Fletcher’s complaint about the erroneous admission of evidence of

one of his prior convictions appears to be based on the government’s failure

to redact a reference to an arrest for assault and battery with a dangerous

weapon from a fingerprint card offered in evidence. The fingerprint card to

the best of my memory did not reference a conviction, only an arrest. Even

if it did recite a conviction, I am satisfied that any error was harmless given


                                      4
Fletcher’s stipulation (of which the jury was aware) to his status as a

convicted felon.

      The final of Fletcher’s collection of peripheral grievances is the

contention that the government failed to produce prior to trial exculpatory

evidence (the testifying officers’ investigatory notes) and inculpatory

evidence (a positive field drug test) in satisfaction of its Brady obligation.

In the first instance, Brady imposes no obligation on the government to

disclose inculpatory evidence prior to trial. See United States v. Prochilo,

629 F.3d 264, 268-269 (1st Cir. 2011). In the second, absent a court order,

there is no duty on the part of government agents to preserve routine notes

compiled during an investigation. See United States v. Elusma, 849 F.2d

76, 79 (2d Cir. 1988). No order seeking the preservation of the officers’

notes was requested by Fletcher, and none was entered.

      More substantively, Fletcher objects to the court’s instructions on the

element of possession. 2 In its entirety, the court instructed the jury on the

issue as follows.

      The law recognizes two kinds of possession: actual possession
      and constructive possession. A person who knowingly has
      direct physical control over an object is in actual possession of
      that object. However, even when a person does not actually

      2  The court will address Fletcher’s arguments regarding the jury
instructions, although by failing to object at the appropriate point during
the trial, Fletcher waived the issue.
                                      5
      possess an object, he may have it in his constructive possession.
      Constructive possession exists when a person knowingly has the
      power and the intention at any given time of exercising
      dominion and control over an item, either directly or through
      the agency of others. For example, assume that you left a coat
      or some other personal belonging, such as your purse, in the
      jury room before taking your seat in the jury box. Although you
      are not in actual possession of these items at this very moment,
      they are in your constructive possession. The law recognizes no
      distinction between actual and constructive possession; proof of
      either form of possession is sufficient to satisfy this element of
      the statute.

      Possession may be established by either direct evidence or by
      circumstantial evidence. Possession may be unique to one
      person or it may be shared jointly with others, as any of you
      who share a home or a bank account with a spouse will know.
      But possession is not proved by mere proximity or theoretical
      access to a firearm or ammunition or drugs; there must be
      affirmative proof that the defendant knowingly possessed the
      items at issue, either actually or constructively.

      The first of Fletcher’s objections is to the sentence that “[p]ossession

may be unique to one person or it may be shared jointly with others, as any

of you who share a home or a bank account with a spouse will know.”

Fletcher argues that the instruction is “confusing as it misleads the jury into

believing that by simply sharing some type of location or account, one

legally possesses an item.” Def.’s Mem. at 9. This is simply an incorrect

statement of law. There is no requirement that a person must have legal

title to an item to be in possession of it. A thief, for example, possesses the

items that he steals even though no one would argue that he has a


                                      6
defensible ownership interest in the stolen goods. 3 The second objection

was to the court’s failure to instruct the jury that the mere touching of an

item “is insufficient to imply legal possession.” Id. The short answer is that

Fletcher never requested an instruction on “mere touching,” and had it

been requested, it would not have been given as the evidence (which

included Fletcher’s fingerprints on a disputed firearm and magazine) would

not have warranted such an instruction. 4

     Fletcher’s argument that a brief meeting between Deputy Chief

Balcom and another officer witness, Detective Colin Kelley, during the trial

violated the court’s witness sequestration order is based on a

misunderstanding of Fed. R. Evid. 615. 5        The factual background is

straightforward.   During the cross-examination of Balcom, Fletcher’s

counsel challenged the veracity of Balcom’s testimony regarding a

controlled purchase of a gram of cocaine by a cooperating witness. Balcom

     3 In his Proposed Jury Instructions, Fletcher stated the law correctly:
“The term ‘possess’ means to exercise authority, dominion or control over
something. It is not necessarily the same thing as a legal possession.” See
Dkt #121 at 27.

     4   Fletcher’s Proposed Instruction that “[b]riefness of contact alone
does not preclude a finding of possession,” Dkt #121 at 28, was less
favorable to his present argument than the instruction that the court
actually gave.

     5  The Rule 615 sequestration order was entered at the government’s
request, not Fletcher’s.
                                      7
later instructed Kelley to bring the drug to the courthouse in the event

counsel insisted on production. The ensuing interaction between the two

officers, whether it involved conversation or not, did not amount to a

violation of the sequestration order. Rule 615 does not, by its explicit

terms, prevent one witness from speaking to another.           Rather, it only

prevents a witness from being present while another witness testifies in

open court, unless the court, in its discretion, enters an order barring out-

of-court communications among witnesses.              See United States v.

Sepulveda, 15 F.3d 1161, 1175-1176 (1st Cir. 1993).6 The order issued in

Fetcher’s trial was a narrow one, going only so far as Rule 615 requires, and

no further.

      Fletcher’s next asserted ground involves a claim of newly discovered

evidence, specifically his counsel’s assertion that his post-trial investigation

of the parking lot at the Simple Storage facility where Fletcher leased a

locker, “proved” that Balcom could not have seen Fletcher in the vicinity of

the locker on the night that he was arrested (as Balcom testified). In its

essence, counsel states that following the trial, he and two others attempted


      6  As a leading treatise points out, blanket orders barring out-of-court
communications among witnesses are difficult to enforce, can impose
significant hardships, particularly where witnesses live or work together,
and are of questionable efficacy. 29 Wright & Gold, FEDERAL PRACTICE
AND PROCEDURE, § 6243 at 66 (2d ed. 2016).

                                       8
to recreate the scene as Balcom purportedly described it at trial. Two

photographs were taken from Balcom’s presumed location, and “[e]ven

using zoom-in features on the photograph, defense counsel was not able to

identify himself from the vantage points described by Balcom.”          Def.’s

Mem. at 5 (Dkt #188].

      “In order to be entitled to a new trial based upon newly-discovered

evidence, the defendant must show: (1) the evidence was not known or

unavailable to defendant at the time of trial; (2) the failure to discover the

evidence was not due to a lack of diligence on the part of defendant; (3) the

new evidence is material and not merely cumulative or impeaching; and (4)

the evidence would probably produce an acquittal upon retrial of the

defendant.” United States v. Benavente Gomez, 921 F.2d 378, 382 (1st Cir.

1990). If any one of these four factors is lacking, the motion for a new trial

is to be denied. United States v. Natanel, 938 F.2d 302, 313 (1st Cir. 1991).

Here, with the possible exception of the third factor, Fletcher makes no

plausible showing with respect to the other three. 7 Consequently, his claim

of “newly discovered evidence” must be rejected. 8


      7   Counsel contends that the government had given him three
different accounts of Balcom’s surveillance and identification of Fletcher on
the evening of April 2, 2015, and he therefore did not know which version
Balcom would testify to at trial. Assuming that this is true, Balcom testified
early in the trial. Given the fact that the trial adjourned each day at 1 p.m.
                                      9
                              LEGAL STANDARDS

     A district court’s power to order a new trial is greater than its power

to grant a motion for acquittal. United States v. Rothrock, 806 F.2d 318,

321 (1st Cir. 1986). The court may consider both the weight of the evidence

and the credibility of the witnesses in deciding a motion for a new trial. Id.

Nonetheless, “[t]he remedy of a new trial is rarely used; it is warranted

‘only where there would be a miscarriage of justice’ or ‘where the evidence

preponderates heavily against the verdict.’” United States v. Andrade, 94

F.3d 9, 14 (1st Cir. 1996), quoting United States v. Indelicato, 611 F.2d 376,

386 (1st Cir. 1979). In considering a motion for a judgment of acquittal,

“the trial judge must resolve all evidentiary conflicts and credibility

questions in the prosecution’s favor; and, moreover, as among competing

inferences, two or more of which are plausible, the judge must choose the

inference that best fits the prosecution’s theory of guilt.” United States v.

Olbres, 61 F.3d 967, 970 (1st Cir. 1995). Here, there being no viable ground


and a weekend intervened before closing arguments, there is no reason that
counsel could have not undertaken his field experiment before resting the
defense.

     8  A less stringent standard applies in assessing the fourth factor when
the newly-discovered evidence should have been produced as exculpatory
under Brady. United States v. Conley, 249 F.3d 38, 45 (1st Cir. 2001) (a
“reasonable probability” of a different result rather than an “actual
probability”). The identification evidence attributed to Balcom is, of
course, inculpatory, not exculpatory.
                                     10
for ordering a new trial, it follows that the motion for a judgment of

acquittal must be denied as well.

                                    ORDER
     For the foregoing reasons, the motions for a new trial or, in the

alternative, for a judgment of acquittal, are DENIED.


                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    __________________________
                                    UNITED STATES DISTRICT JUDGE




                                     11
